Citation Nr: 0116264	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-14 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUE

Entitlement to payment or reimbursement by VA for medical 
expenses incurred for hospitalization at Lawrence Memorial 
Hospital from November 28th through November 30th , 1999.  




ATTORNEY FOR THE BOARD

C. Fetty, Counsel







INTRODUCTION

The veteran had active service from February 1952 to February 
1956.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2000 decision of the VA Connecticut Healthcare 
System. 

The veteran has not requested a hearing.  



FINDINGS OF FACT

1.  Service connection is not in effect for any of the 
veteran's disabilities.  

2.  On November 28, 1999, the veteran was admitted on an 
emergency basis to Lawrence Memorial Hospital.  

3.  Advance authorization for the private hospital care and 
services in November 1999 had not been obtained.  



CONCLUSION OF LAW

The claim for reimbursement or payment by VA for the costs of 
private hospital care in November 1999 is denied by operation 
of law.  38 U.S.C.A. §§ 1703, 1710, 1728 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.55, 17.120 
(2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A computer return in the veteran's medical folders reflects 
that service connection has not been established for any 
disability.  

The veteran submitted a VA Form 10-10, Application for VA 
Medical Benefits, on two occasions, the first in November 
1995 and the second in October 1996.  On each she reported 
that she had no service-connected disability.  She reported 
that her annual income for 1996 was $11,610.  

In April 2000, the veteran submitted a medical bill to the VA 
medical facility known as VA Connecticut Healthcare System.  
The bill was for emergency treatment that she had received 
between November 28th and November 30th, 1999, at Lawrence 
Memorial Hospital.  Apparently, Medicare had paid a portion, 
and she desired that VA pay the remainder.  

In a letter to the veteran dated May 1, 2000, VA Connecticut 
Healthcare System denied the claim because of the veteran had 
no service-connected disability.  

In her Notice of Disagreement, the veteran argued that she 
needed emergency medical aid on the date of hospitalization 
and the nearest VA facility was too far away.  In her 
Substantive Appeal, she reported having financial need.  


II.  Legal Analysis

In Malone v. Gober, 10 Vet. App. 539, 541 (1997), the United 
States Court of Veterans Appeals (now called the United 
States Court of Appeals for Veterans Claims) (hereinafter 
referred to as the Court) reiterated the criteria for VA 
payment of hospital care.  In that decision, the Court noted 
that eligibility for hospital, nursing home, and domiciliary 
care was governed by the provisions of 38 U.S.C.A. § 1710 
(West Supp. 2000), which defined those veterans to whom the 
Secretary, i.e., VA, "shall" and "may" provide hospital care 
and medical services.  

38 U.S.C.A. § 1710(a)(1) provides that the Secretary shall 
furnish hospital care to any veteran for a service-connected 
disability and to any veteran who has a service-connected 
disability rated at 50 percent or more.  

38 U.S.C.A. § 1710(a)(2)(A through G) provides additional 
categories of veterans for which the Secretary shall furnish 
hospital care and medical services.  Subsection (a)(2)(G) 
provides that the Secretary shall furnish hospital care, 
which the Secretary determines to be needed, to any veteran 
who is unable to defray the expense of necessary care as 
determined under section 1722(a) of this title.  

In Zimick v. West, 11 Vet. App. 45, 50 (1998), however, the 
Court noted that, even where the veteran met the financial 
criteria of section 1722(a) and that medical care was 
determined to be necessary, section 1710 contains no 
provision that would authorize the Secretary to reimburse or 
pay for services at a non-VA facility.  Thus, authorization 
for reimbursement for the veteran's private hospitalization 
is not found under 38 U.S.C.A. § 1710.  

The Court, in Malone, supra, also discussed two other 
statutes that permit reimbursement in certain limited 
circumstances.  

The first of these two statutes is 38 U.S.C. § 1703(a), 
which states that when VA facilities are not able to provide 
"economical" hospital care or medical services, the 
Secretary "may" contract with non-VA facilities for such 
care and services, either on a group or an individual basis 
when VA facilities are not feasibly available.  38 U.S.C.A 
§ 1703(a) (1991 & Supp. 2000); see also 38 C.F.R. § 17.52, 
17.53 (2000); Hennessey v. Brown, 7 Vet. App. 143 (1994); 
Hayes v. Brown, 6 Vet. App. 66 (1993).  

The Secretary's authority to contract with non-VA hospitals 
for hospital care, however, is available only under limited 
circumstances.  See 38 U.S.C.A. § 1703(a)(1) (contract 
permitted for the treatment of a service-connected 
disability or a disability for which the veteran was 
discharged or released from active military, naval or air 
service), § 1703(a)(3) (contract permitted for emergency 
treatment of a veteran receiving care at a VA facility).  In 
any event, the admission of a veteran to a non-VA hospital 
at the expense of VA must be authorized in advance.  
38 C.F.R. § 17.54 (2000).  

In this case, neither has the veteran alleged nor does the 
evidence otherwise reflect that VA agreed in advance to 
reimburse Lawrence Memorial Hospital for emergency services 
or for the veteran's hospitalization in November 1999, 
whether by contract or by individual authorization.  
Therefore, payment of the claimed private hospital expenses 
under 38 U.S.C.A. § 1703 is precluded.  Zimick, 11 Vet. 
App. at 51.  

The second avenue for potential relief for a veteran forced 
to obtain treatment at a non-VA facility is found at 
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (2000) (formerly 
38 C.F.R. § 17.80, re-designated in May 1996), which 
provides that the Secretary "may, under such regulations as 
the Secretary shall prescribe, reimburse . . . for the 
reasonable value of such care or services . . . for which 
such veterans have made payment."  38 U.S.C.A. § 1728(a) 
(West 1991 & Supp. 2000).  

However, such reimbursement is available only where:

(1) such care or services were rendered in a 
medical emergency of such nature that delay would 
have been hazardous to life or health;

(2) such care or services were rendered to a 
veteran in need thereof (A) for an adjudicated 
service-connected disability, [or] (B) for a non-
service-connected disability associated with and 
held to be aggravating a service-connected 
disability . . .; and

(3) [VA] or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, 
wise, or practical.  

With respect to this section, the Court also noted 
pertinently that all three of the above statutory 
requirements would have to be met before reimbursement could 
be authorized in any case.  

The veteran has not alleged that service connection has been 
established for any disability, and the Board does not find 
that service connection has been established for any 
disability.  The payment or reimbursement for non-VA hospital 
expenses is clearly prohibited under this section where 
service connection has not been established for any 
disability.  

Therefore, regardless of any emergency nature of the 
hospitalization or the non-availability of a VA or other 
Federal facility, there is no eligibility for the veteran's 
non-VA hospitalization under 38 U.S.C.A. § 1728 in this case.  

In addition, the Board notes that, on November 9, 2000, the 
President signed H.R. 4864, the "Veterans Claims Assistance 
Act of 2000."  The purpose of this bill is to reverse the 
decision of the U.S. Court of Appeals for Veterans Claims in 
Morton v. West, which held that the Secretary had no 
authority to provide assistance to a claimant whose claim was 
not "well grounded."  The bill also establishes a number of 
procedural requirements for VA in dealing with claims for 
benefits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

However, it is demonstrated that there is no factual dispute 
in this matter and the outcome is to be determined by the law 
alone.  As a matter of law, VA cannot pay for the veteran's 
private hospital expenses incurred in November 1999.  

In a case such as this one, where the law and not the 
evidence is dispositive, the claim should be denied because 
of the absence of legal merit or the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Thus, the Board finds that further assistance 
pertinent to the claim is not required.  



ORDER

The claim of entitlement to payment or reimbursement of 
hospital expenses incurred at Lawrence Memorial Hospital in 
November 1999 is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

